Citation Nr: 9903336	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney at Law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.  She filed a 
timely notice of disagreement, initiating this appeal.  

The appellant's claim was initially presented to the Board in 
February 1998, at which time it was remanded for additional 
development.  The claim has now been returned to the Board.  


FINDINGS OF FACT

1. The veteran died on September [redacted], 1979.  The immediate 
cause of death was cardiorespiratory arrest; carcinoma of the 
rectum with metastasis to the liver was listed as a 
significant condition.

2.  At the time of his death, the veteran was not service 
connected for any disability.  

3.  The veteran's cause of death was not due to or resulted 
from a disease or injury incurred in or aggravated by 
service.  



CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311, 3.310 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Army records reflect that the veteran served in the Hiroshima 
area from October 22, 1945,  to December 27, 1945.

According to the death certificate, he died on September [redacted], 
1979.  The immediate cause of death was cardiorespiratory 
arrest, with carcinoma of the rectum with metastasis to the 
liver listed as a significant condition.  At the time of his 
death, the veteran was not service connected for any 
disability.  

The veteran's carcinoma was first diagnosed at a private 
hospital in September 1978.  His physician's suspicions were 
confirmed by tissue pathology testing, and undifferentiated 
cloacogenic carcinoma of the rectum was diagnosed; this was 
also noted to have metastasized to the liver.  Diabetes, also 
secondary to the rectal cancer, was diagnosed as well.  
Chemotherapy treatment was recommended, according to hospital 
reports.  

The veteran was subsequently hospitalized on several 
occasions at the local VA medical center.  His dates of 
hospitalization include December 1978 to January 1979, and 
February, May, June, and July 1979.  The veteran's carcinoma 
is discussed extensively in the medical record; however, no 
mention is made of his exposure to radiation during service.  

The veteran's service medical records are available, but 
appear to have been partially burned and may be incomplete.  
Any such records are suspected to have been damaged in the 
fire that destroyed a portion of the National Personnel 
Records Center (RC) in St. Louis, Missouri, in July 1973.   
Nevertheless, no diseases of the liver, colon, or rectum are 
noted, and no carcinoma is diagnosed anywhere in the 
veteran's body.  The veteran's service personnel records 
indicate he served with the 62nd Signal Battalion while it 
was stationed in the Hiroshima area from October to December 
1945.  

In December 1986, the appellant filed a claim for service 
connection for the veteran's cause of death.  This was denied 
in a September 1987 rating decision, and the appellant did 
not file a timely notice of disagreement.  However, 
subsequent to the RO's decision, substantive changes were 
made to the laws and regulations governing radiation claims.  
As a result, the appellant filed a new claim in June 1993 for 
service connection for the veteran's cause of death.  

The RO then requested a dosage estimate from the Defense 
Nuclear Agency, which determined the veteran was exposed to a 
maximum of .03 rem gamma radiation and no neutron radiation, 
for a total exposure possibility of less than 1 rem.  Based 
on this information, a VA expert, S.H.M., M.D., M.P.H., 
determined it was "unlikely" the veteran's potential in-
service exposure to ionizing radiation resulted in his 
carcinoma of the rectum and anal area.  Relying on this 
medical opinion, the RO denied the appellant's claim in a 
July 1996 rating decision.  The appellant filed a timely 
notice of disagreement, initiating this appeal.  

The appellant has argued that despite the estimated low level 
of ionizing radiation experienced by the veteran, this level 
was sufficient to result in the veteran's cause of death.  
While the appellant does not herself claim to be a medical 
expert, she cites several medical studies on the link between 
radiation exposure and cancers of the human body.  

When this claim was first presented to the Board in February 
1998, the Board determined more evidence was needed.  The 
claim was remanded to the RO for additional development.  

The RO sent an April 1998 letter to the appellant requesting 
the veteran's medical treatment records from his final 
hospitalization.  An autopsy report was also requested.  As 
these documents were held by a private hospital, the RO was 
otherwise unable to obtain them.  To this date, the appellant 
has not provided those records or the legal releases required 
to obtain them.  

In September 1998, the RO returned the claim to Dr. S.H.M. 
for additional comment.  Dr. M. reviewed the appellant's 
contentions and again concluded it was "unlikely that the 
veteran's anal carcinoma" resulted from exposure to ionizing 
radiation during service.  Based on this finding, the RO 
continued the prior denial and returned the claim to the 
Board for consideration.  


Analysis

The appellant, the veteran's widow, seeks service connection 
for his cause of death.  She contends the veteran's fatal 
carcinoma of the rectum is due to or resulted from exposure 
to ionizing radiation during service.  Service connection may 
be granted for a veteran's cause of death if a disability 
causing death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  The death of a veteran will 
be service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1998).  

As an initial matter, the appellant's claim is well grounded, 
meaning it is plausible.  All relevant evidence has been 
obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).  
While the terminal medical records and autopsy report have 
not been obtained from the private medical facility in which 
the veteran died, the VA is legally unable to obtain such 
private records without the assistance of the appellant.  An 
April 1998 letter was sent to her requesting she secure these 
records from the hospital, but they have not been received by 
the VA at this time.  Thus, there is nothing further for the 
RO to do; the duty to assist is not a one-way street, and in 
the absence of the claimant's cooperation, the duty is 
fulfilled in this case.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to "radiation-exposed veterans", such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) will be presumed 
to have been incurred in active service if the veteran 
participated in a "radiation risk activity" such as the 
occupation of Nagasaki and Hiroshima, Japan, between August 
6, 1945, and July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii) 
(1998).  Other "radiogenic" diseases, such as various forms 
of cancer, listed under 38 C.F.R. § 3.311(b)(2) found 5 years 
or more after service in an ionizing radiation exposed 
veteran may be service connected if the VA Under Secretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
medically linked to ionizing radiation exposure while in 
service.  

A review of the evidence shows that service connection was 
not in effect for any disability at the time of the veteran's 
death in September 1979 from carcinoma of the rectum with 
liver metastases.  Furthermore, the available service medical 
records are negative for any form of carcinoma.  The post-
service medical records do not reveal the presence of such 
disorders until many years after service, and do not link 
these disabilities to an incident of service, including 
exposure to ionizing radiation.  Thus, direct service 
connection for the veteran's cause of death, cancer of the 
rectum, is not warranted.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.309 (1998).  

The claim depends on a finding that the veteran's rectal 
cancer was the result of radiation exposure in service.  This 
adjudicatory process is described in Hardin v. West, 11 Vet. 
App. 74, 77 (1998):

Service connection for a condition which 
is claimed to be attributable to ionizing 
radiation exposure during service may be 
established in one of three different 
ways.  Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).  First, 
there are 15 types of cancer which are 
presumptively service connected.  38 
U.S.C. § 1112(c)[; 38 C.F.R. § 3.309(d)].  
Second, 38 C.F.R. § 3.311(b) (1996) 
provides a list of "radiogenic diseases" 
which will be service connected provided 
that certain conditions specified in that 
regulation are met.  Third, direct 
service connection can be established by 
"show[ing] that the disease or malady was 
incurred during or aggravated by 
service," a task which "includes the 
difficult burden of tracing causation to 
a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).
	Qualification under the presumptive 
provision of 38 U.S.C. § 1112(c)[; 
38 C.F.R. § 3.309(d)] occurs when a 
veteran suffers from one of the fifteen 
listed cancers, and establishes 
participation in a "radiation risk 
activity" defined as:
(i) Onsite participation in a test 
involving the atmospheric detonation of a 
nuclear device.

(ii) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 
1945, and ending on July 1, 1946.

(iii) Internment as prisoner of war in 
Japan (or service on active duty in Japan 
immediately following such internment) 
during World War II which (as determined 
by the Secretary) resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of veterans 
described in clause (ii) of this 
subparagraph. 

In this case, the record shows that the veteran served in the 
Hiroshima area from October to December 1945.  Therefore, he 
meets the service requirement for consideration under the 
provisions of 38 C.F.R. §  3.309(d).

However, even when the claim is considered under the 
presumptive provisions of 38 C.F.R. § 3.309, the record does 
not establish a basis for the grant of benefits.  Cancer of 
the rectum does not appear on the list of presumptive 
disabilities.  38 C.F.R. § 3.309(d)(2) (1998).  Primary liver 
cancer is listed on this presumptive list, but the medical 
evidence in the present case clearly states the veteran's 
liver cancer metastasized from his cancer of the rectum; 
primary liver cancer is not diagnosed anywhere in the medical 
records.  Hence, service connection for the veteran's liver 
cancer may not be granted on a presumptive basis under 
38 C.F.R. § 3.309(d).  

Next, the claim must be considered under the provisions of 
38 C.F.R. § 3.311.  Cancer of the rectum is listed among the 
disabilities afforded certain presumptions under 38 C.F.R. 
§ 3.311.  38 C.F.R. § 3.311(b)(2)(xxi) (1998).  Furthermore, 
the veteran's military records also support the appellant's 
contentions that he served in the vicinity of Nagasaki and 
Hiroshima during the applicable periods outlined in the 
regulation.  38 C.F.R. § 3.311(b)(1)(I) (1998).  Thus, this 
case requires additional development under 38 C.F.R. § 3.311.  

The additional development required for "radiogenic" 
diseases, which include cancer of the rectum, under 38 C.F.R. 
§ 3.311 includes forwarding the case to the VA Under 
Secretary for Benefits to determine whether the veteran's 
carcinoma of the rectum resulted from exposure to ionizing 
radiation.  When presented with the facts of this claim, a 
medical doctor and representatives of the VA Under 
Secretaries for Benefits and Health determined that based on 
the veteran's low level of exposure to ionizing radiation 
while in service it is "unlikely" that his carcinoma of the 
rectum was the result of such exposure.  When presented with 
the appellant's cited scientific evidence, the VA medical 
doctor again found it "unlikely" the veteran's exposure to 
ionizing radiation during service resulted in his carcinoma.  
Therefore, service connection for the veteran's carcinoma of 
the rectum is not warranted on a presumptive basis as a 
"radiogenic" disease under 38 C.F.R. § 3.311(b)(2).

The appellant has repeatedly argued that the veteran's cause 
of death was the result of exposure to ionizing radiation 
during military service, but this lay evidence is not 
sufficient to support a claim based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant 
has also cited to scientific studies which suggest a 
connection between even extremely low levels of radiation and 
subsequent carcinomas in humans, but as the trier of fact, 
the Board does not find these sufficient to raise a 
reasonable doubt in favor of the appellant.  Th cited 
scientific information only indicates such a link is possible 
as a general matter.  Such literature does not provide 
sufficient guidance in resolving the specific question 
presented in this case: What is the likelihood that the 
cancer this veteran incurred in the 1970s is the result of 
his exposure to radiation in the period from October to 
December 1945 in the Hiroshima area?  In contrast, the VA 
medical expert's opinion is specific to this claim and is 
made after a review of the estimate dosage level and other 
relevant facts.  

The evidence reveals that the veteran's death was due to 
carcinoma of the rectum with metastases of the liver, which 
resulted in cardiorespiratory arrest; that these disabilities 
were first demonstrated many years after service; and that 
these conditions are not related to an incident of service, 
including exposure to ionizing radiation.  Nor does the 
evidence establish the presence of any other disability 
incurred in or aggravated by service which subsequently 
contributed substantially or materially to the veteran's 
death.  For these reasons, the preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the veteran's cause of death is not 
warranted.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


